Case 15-11801-elf       Doc 124         Filed 02/08/19 Entered 02/08/19 17:29:18          Desc Main
                                        Document      Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: Angela Cephas
                                   Debtor                                   Chapter 13

 PNC Bank, National Association
                             Movant
            vs.                                                         NO. 15-11801 ELF

 Angela Cephas
                                   Debtor
                                                                       11 U.S.C. Section 362
 and William C. Miller Esq.
                                   Trustee


                                      CERTIFICATION OF DEFAULT

       I, Rebecca A. Solarz, Esquire, attorney for Movant, certify that Debtor has defaulted upon the
 terms of the Stipulation. It is further certified that the attached notice dated December 19, 2018 was
 served upon the Debtor and Debtor’s Attorney on said date. Subsequent to said notice, the Debtor has
 failed to cure the default. Accordingly, the Court shall enter the attached Order granting the Movant
 relief from the automatic stay.



                                                    /s/ Rebecca A. Solarz, Esquire
                                                    Rebecca A. Solarz, Esquire
                                                    KML Law Group, P.C.
                                                    701 Market Street, Suite 5000
                                                    Philadelphia, PA 19106-1532
                                                    (215) 627-1322 FAX (215) 627-7734
                                                    Attorneys for Movant/Applicant



 February 8, 2019
